UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARQUE MESSIAH, a/k/a Sandman,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Robert Earl Maxwell,
Senior District Judge. (CR-94-134, CA-00-8-3)


Submitted:   May 16, 2002                   Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marque Messiah, Appellant Pro Se. Paul Thomas Camilletti, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marque Messiah seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. United States v. Messiah, Nos. CR-94-134; CA-00-8-3

(N.D.W. Va. Feb. 11, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2